Acknowledgements
This communication is in response to applicant’s response filed on 03/07/2022.
Claims 4-5, 10-18, 20-21, and 31 have been cancelled. Claims 1, 7, and 19 have been amended.
Claims 1-3, 6-9, 19, and 22-30 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the applicant’s arguments:
Regarding applicant’s argument under Claim Rejections - 35 USC § 103 that the combination of Lyons (US 20170236121) in view of Qiao (CN 105678546A) in further view of Kurian (US 20170230375) does not teach the many limitations in the claims, including the newly amended limitations, in amended claim 1, examiner respectfully argues applicant’s arguments are moot due to the new grounds of rejection necessitated by the amendments made to claim 1. Applicant makes similar arguments for claim 19, and examiner also respectfully argues that applicant’s arguments are moot for the same reasons as claim 1 above.
Applicant argues dependent claims 2-3, 6-9, and 22-30 are allowable based on their dependence upon allowable base claims, examiner respectfully argues applicant’s arguments are moot in light of the amendments made to claims 1 and 19.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-9, 19, 22, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Van Rooyen (US 20150324764) in view of Slepinin (US 20150081566) in further view of Qiao (CN 105678546A) in further view of Kurian (US 20170230375).

Regarding Claims 1 and 19, Van Rooyen teaches the financial institution computer receives a request to generate the digital asset from the computing device of the first user and checks an account of the first user to determine if sufficient funds are available for the digital asset, and generates the digital asset if sufficient funds are available, the digital asset comprising, a cryptocurrency value, and identification information of the first user, the identification information comprising a public key (Paragraph 0039, 0047-0049, 0051-0052 teach a public key is used and/or derived to obtain the cryptocurrency address (i.e., identification information), the address having a specific balance of cryptocurrency held therein; a user requests a voucher (i.e., digital asset) from an issuer that includes a face value (i.e., cryptocurrency value) which is to remain defined in relation to a different medium of exchange or a financial instrument; typically, the issuer receives payment and/or a notification of payment for the voucher at this stage; the issuer then transfers a token amount of cryptocurrency to a voucher cryptocurrency address; the voucher cryptocurrency address holds the token amount; at a next stage, the issuer stores the voucher cryptocurrency address and/or key data in relation to the face value and the token amount in the database; the key data includes the private key corresponding to the cryptocurrency public key of the voucher cryptocurrency address; the key data may, include any identifier of the cryptocurrency private key or other data which enables a user to obtain, derive or use the cryptocurrency private key therefrom; at a next stage, the issuer generates the voucher); activating the digital asset with respect to a transaction device to be provided to the first user by associating the digital asset identifier and the cryptocurrency value corresponding to the digital asset with a transaction device identifier of the transaction device, wherein the digital asset comprising the cryptocurrency value, the digital asset identifier, and the identification information comprising the public key is programmed on the transaction device (Paragraph 0052-0053 and 0056 teach the issuer generates the voucher; the voucher includes the key data as described above, and, seeing as the private key corresponding to the cryptocurrency address can be obtained therefrom, is usable to conduct a transaction against the voucher cryptocurrency address and in favor of a different address; the voucher may be in a physical format (i.e., transaction device); the voucher may be a digital voucher transmitted to the wallet software application of the electronic device of the user, and is stored on the electronic device; the key data may be embedded in the voucher; the user receives the voucher at a next stage; the voucher typically indicates the face value thereon, in this case $100.00); the financial institution computer updates an unalterable electronic ledger to indicate the association of the digital asset with the transaction device (Paragraphs 0050-0051 teach the issuer transfers a token amount of cryptocurrency to the voucher cryptocurrency address; the voucher cryptocurrency address holds the token amount; at a next stage, the issuer stores the voucher cryptocurrency address and/or key data in relation to the face value and the token amount in the database; the key data includes the private key corresponding to the cryptocurrency public key of the voucher cryptocurrency address; the key data may, however, include any identifier of the cryptocurrency private key or other data which enables a user to obtain, derive or use the cryptocurrency private key therefrom); receiving, by the financial institution computer, an indication that the first user utilized the transaction device comprising the digital asset to conduct a transaction, wherein the indication comprises at least the digital asset identifier and the public key (Paragraph 0057-0059 teach when the user wishes to redeem the voucher, the user conducts a redeeming transaction against the voucher cryptocurrency address and in favor of the destination cryptocurrency address; a redeeming transaction against the voucher cryptocurrency address occurs when the token amount is transferred to a destination cryptocurrency address, in this case the destination cryptocurrency address of the recipient entity; the user may complete the redeeming transaction using its own electronic device; the user may obtain the destination cryptocurrency address and complete the transfer of the token amount using the electronic device); and TOWNSEND 75785900 1the financial institution computer updates the unalterable electronic ledger to indicate use of the digital asset by the first user, and wherein the method further comprises: the financial institution computer verifies the digital asset and sign the transaction data associated with the transaction with a private key (Paragraphs 0061-0062 and 0065 teach receipt of the key data, and therefore the private key corresponding to the voucher cryptocurrency address, enables the recipient entity to conduct the redeeming transaction against the voucher cryptocurrency address; completion of the redeeming transaction, whether by the user or recipient entity, causes a record of the redeeming transaction to become visible in the transaction ledger at a next stage; in response to a redeeming transaction against the voucher cryptocurrency address occurring, at a next stage, the issuer uses its transferring component to transfer an additional amount of cryptocurrency to the destination cryptocurrency address).
However, Van Rooyen does not explicitly teach receiving, by a service provider computer from a financial institution computer, a digital asset, the digital asset comprising, a cryptocurrency value and a digital asset identifier; and activating, by the service provider computer, the digital asset with respect to a transaction device to be provided to the first user.
Slepinin from same or similar field of endeavor teaches receiving, by a service provider computer from a financial institution computer, a digital asset, the digital asset comprising, a cryptocurrency value and a digital asset identifier (Paragraphs 0046-0047 teach the issuing bank (IB) uses funds from user and creates a token representing digital cash (i.e., digital asset) in the amount of $100; the IB issues the token in the form of an electronic file and sends it to currency retailer (i.e., service provider computer) over the established encrypted connection; the token that IB issues is an electronic file that is signed and encrypted by IB with a private key and is signed with a public key certificate, or digital certificate, using appropriate known protocols; the IB maintains a reference copy of the token including a unique identification number and the value of the token); and activating, by the service provider computer, the digital asset with respect to a transaction device to be provided to the first user (Paragraph 0047 teaches once currency retailer receives the token from IB the token is sent to user via a direct encrypted communication channel (DC $100 for) and is deposited into the electronic wallet of user's smartphone or other computing device (DC $100); the electronic wallet of the present invention includes software logic that encrypts the incoming token with user's digital certificate).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Van Rooyen, which teaches using a blockchain to activate a transaction device comprising a digital asset with a specific value to be used in a transaction, to incorporate the teachings of Slepinin, which teaches receiving, by a service provider computer from a financial institution computer, a digital asset, the digital asset comprising, a cryptocurrency value and a digital asset identifier; and activating, by the service provider computer, the digital asset with respect to a transaction device to be provided to the first user.
There is motivation to combine Slepinin into Van Rooyen because systems and methods of a direct exchange of digital cash that function like hard currency in a transaction are provided. Since the token is not tied to an account (virtual or otherwise), the token and transaction system do not require the owner to provide personal identification to obtain or spend, or otherwise exchange the token. The present invention includes a buyer, a seller, a currency retailer, an authentication service, a transaction authority, an issuing bank and a digital cash storage service provider. The present invention partially relies on encryption to preserve the anonymity of the user and the security of the digital cash system. The digital cash system utilizes two layers of security employing the same types of encryption at an initiating bank and at the digital cash owner. The bank and digital cash owner each possess their own digital certificate in the form an electronic document to prove ownership and authentication of their respective public keys with various entities as will be more fully described herein below. The bank utilizes its digital certificate to sign and verify a token, and a buyer or seller (token owner) uses their digital certificate to sign the owned token in their possession to prevent theft (Slepinin Paragraphs 0027 and 0029-0030).
However, the combination of Van Rooyen and Slepinin does not explicitly teach activating, by the service provider computer, the digital asset with respect to a transaction device to be provided to a second user; sending, by the service provider computer, a request to update a first unalterable electronic ledger to the financial institution computer to indicate the association of the digital asset with the transaction device; receiving, by the service provider computer, an indication that the second user utilized the transaction device comprising the digital asset to conduct a transaction, wherein the indication comprises transaction data comprising the digital asset; and sending, by the service provider computer, a request to update the first unalterable electronic ledger to indicate use of the digital asset by the second user.
Qiao from same or similar field of endeavor teaches activating, by the service provider computer, the digital asset with respect to a transaction device to be provided to a second user (Lines 123-125, 214-233, and 366-370 teach the digital asset transaction request for recharge includes at least the following information: recharge transaction number, recharge date and time, first user identity, third user identity (i.e., second user), and digital asset target recharge amount; the digital asset of the present invention can be embodied in the form of a prepaid card physical or virtual card (i.e., transaction device) when using the online self-service recharge start method, the customer uses a computer or smart terminal connected to the Internet to log in to the network recharge platform of the designated recharge center to pay a specified amount of recharge through online self-service; after the online recharge platform of the recharge center confirms that the recharge amount n is received, the online recharge platform of the recharge center submits the customer's identity (provided during user registration) to the recharge center; then, the top-up center generates a unique transaction number for the top-up digital asset transaction, together with the top-up date and time, the top-up center's identity, the customer's identity, the top-up amount n, etc., as complete transaction information, and sends it to distributed shared ledger network; all online user terminals in the general ledger network request the transaction determination module of each user terminal to determine the transaction information of the recharged digital asset transaction; when the final conclusion of the distributed shared ledger network confirms that the recharge digital asset transaction request is successful, the stored value of the customer’s third user digital asset account increases the target recharge amount of the digital asset); sending, by the service provider computer, a request to update a first unalterable electronic ledger to the financial institution computer to indicate the association of the digital asset with the transaction device (Lines 131-136 teaches the user's digital asset account pays the digital asset transaction request for the payment of the digital asset target payment amount corresponding to the purchased product, and sends the payment digital asset transaction request to all online user terminals in the distributed shared ledger network, and is used by each user terminal; the respective transaction discriminating modules perform the discrimination and use their respective shared synchronization modules to save and share); receiving, by the service provider computer, an indication that the second user utilized the transaction device comprising the digital asset to conduct a transaction, wherein the indication comprises transaction data comprising the digital asset (Lines 246-276 teaches the third user terminal (i.e., second user) selects and purchases products belonging to the second user terminal (which can be mapped to the role of the merchant) on the trading platform; the payment module of the third user terminal generates a payment number from the third user digital asset account of the third user terminal to the second user digital asset account of the second user terminal to pay the digital asset target payment amount corresponding to the purchased product; then, the third user sends a payment digital asset transaction request to all online user terminals in the distributed shared ledger network, and each user terminal uses its own transaction determination module to determine and use its own shared synchronization module to update the distributed shared ledger network; specifically, the customer pays the merchant with the corresponding payment funds for the product either through the "manual payment method" between the customer and the merchant, or the customer completely uses the "online self-service payment method"); and sending, by the service provider computer, a request to update the first unalterable electronic ledger to indicate use of the digital asset by the second user (Lines 277-280 teaches when the final conclusion of the distributed shared ledger network confirms that the payment digital asset transaction request is successful, the stored value of the customer’s third user (i.e., second user) digital asset account decreases the target payment amount of the digital asset, and the merchant’s second user digital the stored value of the asset account is increased by the equivalent digital asset target payment amount).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Van Rooyen and Slepinin, which teaches a service provider activating a transaction device comprising a digital asset with a specific value and providing the transaction device to a user, to incorporate the teachings of Qiao, which teaches a first user requesting the generation of the transaction device for a second user to be used in a transaction since having a first user request the digital asset for the second user does not change nor effect the normal functions of generating a digital asset for a transaction device taught by the combination.
There is motivation to combine Qiao into the combination of Van Rooyen and Slepinin because the base invention is improved because a second user (i.e., employee or child) can perform digital asset transactions using their own transaction device (i.e., payment card or mobile device) to make transactions, and the digital assets may be provided by the first user (i.e., employer or parent). In addition, the record of digital asset transactions is maintained on a blockchain technology, which guarantees trust, security, transparency, and traceability of all transactions.
However, the combination of Van Rooyen, Slepinin, and Qiao does not explicitly teach sending, by the service provider computer, the digital asset to a manager node associated with a digital assets payment network; sending, by the service provider computer, a request to update a second unalterable electronic ledger to indicate use of the digital asset by the second user, and wherein the method further comprises: requesting, by the service provider computer, the financial institution computer to verify the digital asset and sign the transaction data with a private key.
Kurian from same or similar field of endeavor teaches sending, by the service provider computer, the digital asset to a manager node associated with a digital assets payment network (Paragraphs 0044 and 0051 teach a block chain is maintained on multiple nodes; events (e.g., resource transfers, or the like) are initiated at a node (i.e., manager node) of a block chain and communicated to the various other nodes of the block chain; the private block chain systems, or private portions of the block chain systems may be controlled by a single entity; the single entity (e.g., service provider computer) would thus control who (e.g., what nodes- manager node) would be able to take an action (e.g., access, view, create, store, disseminate, and/or verify) for events (e.g., resource transfer) using the private block chain systems); sending, by the service provider computer, a request to update a second unalterable electronic ledger to indicate use of the digital asset by the second user, and wherein the method further comprises: requesting, by the service provider computer, the financial institution computer to verify the digital asset and sign the transaction data with a private key (Paragraphs 0066 and 0060 teach a block chain may be created for first information associated with a particular event, while a second block chain may be created for second information associated with a resource transfer; the second block chain may be related to public portions of the resource transfer, such as but not limited to, the funds used in the resource transfer, an alias account number (e.g., token account number), an alias user name, an alias of the merchant, an amount of the resource transfer (or representation thereof), confirmation of the resource transfer, and/or other like information that may be used to verify the resource transfer publicly across one or more block chains; after the indication of the resource transfer is received, the resource transfer is allowed or denied based on the authentication credentials of the user (i.e., private key)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Van Rooyen, Slepinin, and Qiao which teaches a first user, identified with the user’s public key, using a blockchain to activate a transaction device comprising a digital asset with a specific value to be used in a transaction by a second user, and the service provider computer receiving an indication that the second user used the transaction device to conduct a transaction, to incorporate the teachings of Kurian, which teaches sending, by the service provider computer, the digital asset to a manager node associated with a digital assets payment network; sending, by the service provider computer, a request to update a second unalterable electronic ledger to indicate use of the digital asset by the second user because updating a second unalterable electronic ledger instead of the first unalterable electronic ledger would be performed in the same manner.
There is motivation to combine Kurian into the combination of Van Rooyen, Slepinin, and Qiao because the first block chain may be private, and as such, first information associated with the private portion of the block chain may be related to private portions of the resource transfer, such as but not limited to, account numbers, the value of the resource transfer, the user name, the article being purchased, the name of the merchant, or the like. Alternatively, the second block chain, or a second portion of a hybrid block chain, may be related to public portions of the resource transfer (Kurian Paragraph 0066). As such, these resource transfers may be validated, as previously described herein, using the private block chain, and thereafter the results of the validation may be shared publicly, such as through public block chains (Kurian Paragraph 0052)).
Regarding Claim 1, Van Rooyen teaches a method (Paragraph 0046 teaches a first method of enabling a user to transact using cryptocurrency according to the invention; the various steps may be conducted by devices maintained or operated by the respective entities).
Regarding Claim 19, Slepinin teaches a service provider computer (Paragraph 0035 teaches the currency retailer is an entity that has the ability to work with an issuing bank and deals in the exchange of hard currency, or its anonymous equivalent, for digital cash as will be more fully described herein after) comprising: a processor (Paragraph 0039 teaches digital cash systems and methods of the present invention may send and receive data via any number of communications paths and may include one or more processing devices, such as, for example, a computing device, such as a processor); and a computer readable medium coupled to the processor, the computer readable medium comprising code, executable by the processor, to implement a method (Paragraph 0039 teaches the processor is capable of responding to, generating, and/or executing instructions in the manner described herein).

Examiner Note: In lines 17-19 and lines 28-29 of claim 1, and in lines 18-19 and lines 28-30 of claim 19, the limitations “wherein the financial institution computer transmits the digital asset to the computing device, and then to a reader device, which programs the digital asset onto the transaction device” and “wherein the manager node sends a request to the financial institution computer to update the first unalterable electronic ledger with data pertaining to the transaction,” are not given patentable weight.
Applicant attempts to further limit the function of the service provider computer sending a request to update a first unalterable electronic ledger and a second unalterable electronic ledger by describing functions of the financial institution computer, reader device, and manager node. However, the process of the financial institution computer transmitting the digital asset to a reader device that then programs the digital asset on a transaction device does not affect the service provider computer and how the service provider computer sends an update request in a determinative or manipulative sense. Similarly, the process of the manager node sending a request to the financial institution computer to update the first unalterable electronic ledger does not affect the service provider computer and how the service provider computer sends an update request in a determinative or manipulative sense. Therefore, the limitations cannot be used to differentiate Applicant's invention from the prior art invention.
Since the steps performed by the financial institution computer, the reader device, and the manager node in the above cited limitation neither (1) describe specific structure of the processor of the service provider computer nor (2) describe any function(s) performed by any component of the system, the limitation will not limit the scope of the claim. Examiner suggests positively reciting the wherein clauses and adding the financial institution computer, reader device, and manager node to the system claim in order for the limitations to carry patentable weight.

Regarding Claim 2, the combination of Van Rooyen, Slepinin, Qiao, and Kurian teaches all the limitations of claim 1 above; however, the combination does not explicitly teach sending, by the service provider computer, a request to update the first unalterable electronic ledger to indicate the use of the digital asset by the second user.
Qiao further teaches sending, by the service provider computer, a request to update the first unalterable electronic ledger to indicate the use of the digital asset by the second user (Lines 284-291 teaches if the conclusion is "confirmed", each user terminal in the distributed shared ledger network will save the transaction record as required by the rules; the customer’s third user digital asset account will reduce the corresponding stored value, and the merchant’s second user digital asset account will increase the corresponding stored value; the respective system interface gives the payment success and corresponding prompt information, and the entire payment digital asset transaction ends).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Van Rooyen, Slepinin, Qiao, and Kurian to incorporate the further teachings of Qiao to send, by the service provider computer, a request to update the first unalterable electronic ledger to indicate the use of the digital asset by the second user.
There is motivation to further combine Qiao into the combination of Van Rooyen, Slepinin, Qiao, and Kurian because each user terminal including customers and merchants receives the judgment results sent by other user terminals, and the transaction judgment module of each user terminal treats these results according to the same rules and algorithms to get a consistent final judgment conclusion (Qiao Lines 281-284).

Regarding Claim 6, the combination of Van Rooyen, Slepinin, Qiao, and Kurian teaches all the limitations of claim 1 above; and Van Rooyen further teaches wherein the transaction device is a card (Paragraph 0074 teaches the voucher may be in the form of a scratch-card or a sealed envelope that obscures the key data until the voucher is redeemed).

Regarding Claim 7, the combination of Van Rooyen, Slepinin, Qiao, and Kurian teaches all the limitations of claim 1 above; and Van Rooyen further teaches wherein the first financial institution computer updates the first unalterable electronic ledger (Paragraphs 0050-0051 teach the issuer transfers a token amount of cryptocurrency to the voucher cryptocurrency address; the voucher cryptocurrency address holds the token amount; at a next stage, the issuer stores the voucher cryptocurrency address and/or key data in relation to the face value and the token amount in the database; the key data includes the private key corresponding to the cryptocurrency public key of the voucher cryptocurrency address; the key data may, however, include any identifier of the cryptocurrency private key or other data which enables a user to obtain, derive or use the cryptocurrency private key therefrom).

Examiner Note: Similar to the independent claims listed above the limitation “wherein the first financial institution computer updates the first unalterable electronic ledger” is not given patentable weight.
Applicant attempts to further limit the function of the service provider computer by describing functions of the financial institution computer. However, the process of the financial institution computer updating the first unalterable electronic ledger does not affect the service provider computer in a determinative or manipulative sense. Therefore, the limitations cannot be used to differentiate Applicant's invention from the prior art invention.
	Since the steps performed by the financial institution computer in the above cited limitation neither (1) describe specific structure of the processor of the service provider computer nor (2) describe any function(s) performed by any component of the system, the limitation will not limit the scope of the claim. 

Regarding Claim 8, the combination of Van Rooyen, Slepinin, Qiao, and Kurian teaches all the limitations of claim 7 above; however, the combination does not explicitly teach wherein the request to update the second unalterable electronic ledger is sent to a second financial institution computer, wherein the second financial institution computer updates the second unalterable electronic ledger.
Kurian further teaches wherein the request to update the second unalterable electronic ledger is sent to a second financial institution computer, wherein the second financial institution computer updates the second unalterable electronic ledger (Paragraphs 0030, 0058, and 0071 teach the users (e.g., one or more associates, employees, agents, contractors, sub-contractors, third-party representatives, or the like) within the entities (i.e., financial institutions) may access a block chain through the one or more block chain systems and/or entity systems within the block chain system environment; the users may utilize the user computer systems to take actions with respect to the one or more block chains; the user may access a block chain to verify a resource transfer for the financial institution; the two portions of information associated with the event may be stored on two private block chains; for example, with respect to a resource transfer, a first user may validate a first portion of information associated with the resource transfer on a first private block chain portion, while a second user validates a second portion of information associated with the resource transfer on a second private block chain portion).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Van Rooyen, Slepinin, Qiao, and Kurian to incorporate the further teachings of Kurian for the request to update the second unalterable electronic ledger to be sent to a second financial institution computer, wherein the second financial institution computer updates the second unalterable electronic ledger.
There is motivation to further combine Kurian into the combination of Van Rooyen, Slepinin, Qiao, and Kurian because by updating the ledger associated with the second financial institution, the ledgers of both financial institutions have a record associated with the transaction between the second user and the merchant.

Regarding Claim 22, the combination of Van Rooyen, Slepinin, Qiao, and Kurian teaches all the limitations of claim 1 above; and Van Rooyen further teaches wherein the transaction device is the form of a phone (Paragraph 0053 teaches the voucher may be in a physical format; the voucher is simply the key data or private key corresponding to the voucher cryptocurrency address; the voucher is a digital voucher transmitted from the issuer to the wallet software application of the electronic device of the user, and is stored on the electronic device).

Regarding Claim 28, the combination of Van Rooyen, Slepinin, Qiao, and Kurian teaches all the limitations of claim 1 above; however, the combination does not explicitly teach wherein receiving the indication that the second user utilized the transaction device comprising the digital asset to conduct the transaction includes receiving the indication from a point-of-sale terminal.
Qiao further teaches wherein receiving the indication that the second user utilized the transaction device comprising the digital asset to conduct the transaction includes receiving the indication from a point-of-sale terminal (Lines 260-280 teaches a payment digital asset transaction request is generated from the third user digital asset account of the third user terminal (i.e., second user) to the second user digital asset account of the second user terminal (i.e., point-of-sale terminal) to pay the digital asset target payment amount corresponding to the payment fund; specifically, the customer pays the merchant with the corresponding payment funds for the product; when the final conclusion of the distributed shared ledger network confirms that the payment digital asset transaction request is successful, the stored value of the customer’s third user digital asset account decreases the target payment amount of the digital asset, and the merchant’s second user digital stored value of the asset account is increased by the equivalent digital asset target payment amount).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Van Rooyen, Slepinin, Qiao, and Kurian to incorporate the further teachings of Qiao for receiving the indication that the second user utilized the transaction device to comprise the digital asset to conduct the transaction includes receiving the indication from a point-of-sale terminal.
There is motivation to further combine Qiao into the combination of Van Rooyen, Slepinin, Qiao, and Kurian because electronic transactions may be conducted even in instances where the electronic point of sale device is offline, and using a transaction device that is also configured for traditional processing via the specialized programming and configuration discussed herein, such that a consumer can use a single integrated circuit card for online and offline transacting. This may result in increased processing of electronic transactions, which may strengthen consumer and merchant relationships, increase consumer convenience, and increase merchant revenue.

Regarding Claim 29, the combination of Van Rooyen, Slepinin, Qiao, and Kurian teaches all the limitations of claim 28 above; and Van Rooyen further teaches wherein the point-of-sale terminal is at a merchant (Paragraph 0060 teaches the user may provide the voucher to the recipient entity such that the recipient entity is capable of conducting the redeeming transaction; the recipient entity is typically a merchant from which the user wishes to purchase goods).

Regarding Claims 9 and 30, the combination of Van Rooyen, Slepinin, Qiao, and Kurian teaches all the limitations of claims 1 and 28 above; and Van Rooyen further teaches wherein the first unalterable electronic ledger is in the form of a block chain (Paragraph 0037 teaches the transaction ledger is a publicly visible shared transaction ledger; typically, the shared transaction ledger includes all these transactions as a chain of transaction records or receipts, commonly referred to as a “block chain;” these transaction records are signed using both a private key and a public key, the private key being that of a party transferring value and the public key being associated with a receiving cryptocurrency address).
However, the combination does not explicitly teach wherein the second unalterable electronic ledger is in the form of a block chain.
Kurian further teaches wherein the second unalterable electronic ledger is in the form of a block chain (Paragraph 0066 teaches a second block chain may be created for second information associated with the resource transfer; the first block chain may be private, and as such, may be related to private portions of the resource transfer; the second block chain may be related to public portions of the resource transfer).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Van Rooyen, Slepinin, Qiao, and Kurian to incorporate the further teachings of Kurian for the second unalterable electronic ledger is in the form of a block chain.
There is motivation to further combine Kurian into the combination of Van Rooyen, Slepinin, Qiao, and Kurian because of blockchain technology guarantees trust, security, transparency, and traceability of all transactions.

Claims 3, 23, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Van Rooyen (US 20150324764) in view of Slepinin (US 20150081566) in further view Qiao (CN 105678546A) in further view of Kurian (US 20170230375) in further view of Batlle (US 20160321663).

Regarding Claim 3, the combination of Van Rooyen, Slepinin, Qiao, and Kurian teaches all the limitations of claim 1 above; however, the combination does not explicitly teach receiving, by the service provider computer from the computing device, a request to associate the transaction device with the transaction device identifier; and generating, by the service provider computer, the transaction device identifier.
Batlle from same or similar field of endeavor teaches receiving, by the service provider computer from the computing device, a request to associate the transaction device with the transaction device identifier (Paragraphs 0020-0021 teach the user operates a device to access a corresponding user account managed by an electronic commerce service provider or financial institution (collectively “payment service provider”), and requests delivery of one or more configurable payment cards associated with the user account; the user activates the configurable payment card and associates the card to a primary account of the user; activation of a configurable card includes instructing the payment service provider to associate the unique card identifier with the user's personal account number); and generating, by the service provider computer, the transaction device identifier (Paragraph 0022 teaches the unique card identifier from a physical card may be read electronically (e.g., a magnetic strip reader, RFID reader) by the user device, acquired visually (e.g., photograph the configurable payment card, scan a bar code or QR code), input manually by the user or otherwise acquired in accordance with the configuration of the configurable payment card).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Van Rooyen, Slepinin, Qiao, and Kurian to incorporate the teachings of Batlle to receive, by the service provider computer from the computing device, a request to associate the transaction device with the transaction device identifier; and generate, by the service provider computer, the transaction device identifier since having a first user request the transaction device have a transaction device identifier does not change nor effect the normal functions of generating a digital asset for a transaction device taught by the combination of Van Rooyen, Slepinin, Qiao, and Kurian.
There is motivation to combine Batlle into the combination of Van Rooyen, Slepinin, Qiao, and Kurian because a parent can assign a configurable payment card to a child with limited funds allocated from the parent account for an allowance. Through the user device, the parent can receive real time notification of the child's spending on the configurable card, and can further set up the configurable card to require parental approval of purchases made using the configurable payment card. If the card is lost or stolen, the use restrictions can limit the opportunities for fraudulent use of the card and the parent can deactivate the card and issue a new configurable card to the child (Batlle Paragraph 0016).

Regarding Claim 23, the combination of Van Rooyen, Slepinin, Qiao, and Kurian teaches all the limitations of claim 1 above; however, the combination does not explicitly teach storing, by the service provider computer, information related to the digital asset and the transaction device identifier in a database.
Batlle from same or similar field of endeavor teaches storing, by the service provider computer, information related to the digital asset and the transaction device identifier in a database (Paragraphs 0057 teaches an exemplary account database structure will be described; the account database stores account records including information for each financial account, including user information, a unique account identifier, transaction records, fund balance, and rules and restrictions on the account; configurable payment cards information is stored including a card identifier, an associated primary account identifier, transaction records for the card, available funds allocated to the card).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Van Rooyen, Slepinin, Qiao, and Kurian to incorporate the teachings of Batlle to store, by the service provider computer, information related to the digital asset and the transaction device identifier in a database.
There is motivation to combine Batlle into the combination of Van Rooyen, Slepinin, Qiao, and Kurian because of the same reasons listed above for claim 4.

Regarding Claim 26, the combination of Van Rooyen, Slepinin, Qiao, and Kurian teaches all the limitations of claim 1 above; however, the combination does not explicitly teach wherein the first user provides the transaction device directly to the second user.
Batlle from same or similar field of endeavor teaches wherein the first user provides the transaction device directly to the second user (Paragraphs 0016 and 0020 teach a parent assigns a configurable payment card to a child with limited funds allocated from the parent account for an allowance and can further set up the configurable card to require parental approval of purchases made using the configurable payment card; the user operates a device, such as a mobile phone, to access a corresponding user account managed by an electronic commerce service provider or financial institution (collectively “payment service provider”), and requests delivery of one or more configurable payment cards associated with the user account).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Van Rooyen, Slepinin, Qiao, and Kurian to incorporate the teachings of Batlle for the first user to provide the transaction device directly to the second user.
There is motivation to combine Batlle into the combination of Van Rooyen, Slepinin, Qiao, and Kurian because a parent can assign a configurable payment card to a child with limited funds allocated from the parent account for an allowance. The parent may log onto the parent's primary account to set up rules to automatically allocate a fixed amount of available funds to the child's configurable card on a regular basis (e.g., weekly), and to set up context-based restrictions on the child's spending that are limited to certain merchants and certain types of purchases that are appropriate for the child. Through the user device, the parent can receive real time notification of the child's spending on the configurable card, and can further set up the configurable card to require parental approval of purchases made using the configurable payment card (Batlle Paragraph 0016).

Regarding Claim 27, the combination of Van Rooyen, Slepinin, Qiao, and Kurian, and Batlle teaches all the limitations of claims 1 and 26 above; and Van Rooyen further teaches wherein the transaction device is a card (Paragraph 0074 teaches the voucher may be in the form of a scratch-card or a sealed envelope that obscures the key data until the voucher is redeemed).

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Van Rooyen (US 20150324764) in view of Slepinin (US 20150081566) in further view Qiao (CN 105678546A) in further view of Kurian (US 20170230375) in further view of Ansari (US 20170200147).	

	Regarding Claim 24, the combination of Van Rooyen, Slepinin, Qiao, and Kurian teaches all the limitations of claim 1 above; however, the combination does not explicitly teach wherein the request to update the first unalterable electronic ledger to indicate the association of the digital asset with the transaction device includes a digital signature of the first user.
	Ansari from same or similar field of endeavor teaches wherein the request to update the first unalterable electronic ledger to indicate the association of the digital asset with the transaction device includes a digital signature of the first user (Table 1 teaches the transaction data structure includes the transaction signature signed by the sender key).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Van Rooyen, Slepinin, Qiao, and Kurian to incorporate the teachings of Ansari for the request to update the first unalterable electronic ledger to indicate the association of the digital asset with the transaction device includes a digital signature of the first user.
	There is motivation to combine Ansari into the combination of Van Rooyen, Slepinin, Qiao, and Kurian because gift cards or value cards are not tied to a person's identity and are vulnerable to theft or misplacement. In addition, gift cards are issued by proprietary systems and their values and activation is held in privacy by the issuer. Such systems are prime targets for hackers and fraudsters. If a holder of a gift card wants to re-gift the same card to someone with a value which is different, he cannot split the value of the card. The base invention is improved because the gift card and value card industries’ current drawbacks are alleviated using blockchain technology (Ansari Paragraph 0002). With blockchain technology, an unspent transaction may be generated and digitally signed giving the owner of the public key the right to redeem, transfer and use the value associated with the card (Ansari Claim 1).

	Regarding Claim 25, the combination of Van Rooyen, Slepinin, Qiao, Kurian, and Ansari teaches all the limitations of claim 24 above; and Van Rooyen further teaches wherein the first unalterable electronic ledger comprises a block chain (Paragraph 0037 teaches the transaction ledger is a publicly visible shared transaction ledger; typically, the shared transaction ledger includes all these transactions as a chain of transaction records or receipts, commonly referred to as a “block chain;” these transaction records are signed using both a private key and a public key, the private key being that of a party transferring value and the public key being associated with a receiving cryptocurrency address).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ronnow et al. (US 20190139047) teaches an apparatus comprising a memory configured to store an identifier of a digital resource, at least one processing core configured to cause transmission of a request to receive the digital resource in the apparatus, the request comprising the identifier, and to verify, using a first distributed block chain ledger, that a user of the apparatus is authorized to access the digital resource.
Ronca (US 20150363770) teaches a system comprises a memory operable to store a customer account associated with a customer and a processor communicatively coupled to the memory. The processor is able encode cryptocurrency information associated with the customer account onto a payment instrument. The processor is also able to receive a request for a cryptocurrency transaction from the customer using the payment instrument. In response to receiving the request, the processor is able to determine cryptocurrency information associated with the customer account and determine cryptocurrency information associated with a recipient. The processor is further able to associate the first amount of cryptocurrency with the customer account and initiate a transfer of the first amount of cryptocurrency to an account associated with the recipient.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.P.J./Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                     /JAY HUANG/Primary Examiner, Art Unit 3619